DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Remarks
In response to the communication filed on November 27th, 2020, claims 18, 20, and 42-45 were amended and claims 46-49 were added as per the applicant’s request. Claims 2, 4-10, 12-15, 17-18, 20-32, and 34-49 are presently pending in the application. 

Response to Arguments
Applicant’s arguments with regards to the 112(d) rejection that claims 1-10, 12-14 and 17 incorporate by reference all the limitations of claim 18. The examiner disagrees and the claims at issue fail to reference a claim “previously set forth”. The applicant can overcome this issue by cancelling the claims rejected under 112d and adding new claims that depend on claim 18. 
Applicant’s arguments with respect to claim 18, 20, 42-45 regarding Baron as modified by Degaugue and Trovato and Morris not teaching “selecting a relevant subpopulation of the population ... wherein a size of the relevant subpopulation is based at least in part on an urgency level associated with the message". The arguments have been considered by the examiner but are moot in view of the new grounds of rejection. The limitations were removed from the amended independent claims, so Morris was removed as prior art for the independent claims. The examiner has introduced a new Brager and Smith. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4 -10, 12-15 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to reference a claim previously set forth. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 6, 8-10, 13-15, 18, 20, 22-24, 28-32, and 34-45 are rejected under 35 U.S.C. 103 as being unpatentable over Baron et al., U.S. PGPub Number 20090063991 (Hereinafter Baron), in view of Degaugue et al., U.S. PGPub Number 20100268716 (Hereinafter Degaugue), in further view of Trovato et al., U.S. Patent Number 20020174234 (Hereinafter Trovato). 

As for claim 18, Baron teaches a system comprising: 
a memory having computer readable computer instructions (Baron, [0091], Microprocessors will receive instructions from a memory or like device.); 
and a processor for executing the computer readable instructions to perform a method comprising: 
receiving a description of content of a message (Baron, [0044], Figure 3A,, A virtual interaction platform facilitates personal expression (description on content) and interaction to each of the participants. The interaction layer enables the participants to generate interactions and responses on the discussion issues using the interaction module.);
receiving recipient data corresponding to at least two possible recipients within a population of possible recipients (Baron, Paragraph [0044], The interaction layer provides configurable and componentized modalities for real-time group (at least two recipients) interaction.);
selecting a relevant subpopulation of the population, the selecting including:
for each of the at least two possible recipients, ranking a strength of a said recipient data, wherein said indirect relationship is based said recipient data and at least one Baron, Paragraph [0034], [0055], [0086], Popularity (ranking of recipients) of participants in a group may address ranking of comments (strength of relationship between description and recipient) within a real-time environment. Polarity (indirect relationship) associated with a participant can show alignment with other participants and a concept (description) or attribute. Platform partners of the virtual interactions may comprise partner websites (additional data source).); 
and adding a possible recipient to the relevant subpopulation (Baron, Paragraph [0055], [0060], [0075], The participants are mutually added to respective friends list. The friends list of each of the participants is managed in the participant's profile and comprises a list of friends of the participant. Participants can be associated with popularity (ranking of recipients).); 
and initiating a two-way communication channel between a sender of the message and the relevant subpopulation (Baron, Paragraph [0032], [0075], Participants may initiate synchronous group interactions (communication channel) among the participants on discussion issues (subpopulation) in the virtual discussion forum.).
Baron does not explicitly detail for each of the at least two possible recipients, ranking a strength of an indirect relationship between said description and said recipient data, wherein said indirect relationship is based on said description, said recipient data and at least one additional data source; and adding a possible recipient to the relevant subpopulation based on the ranking of the indirect relationship associated with the possible recipient and initiating a two-way communication channel between a sender of the message and the relevant subpopulation, wherein a lifetime of a community associated with the two-way communication channel is based on a measure of how rare 
However, Degaugue teaches selecting a relevant subpopulation of the population, the selecting including: 
for each of the at least two possible recipients, ranking a strength of an indirect relationship between said description and said recipient data, wherein said indirect relationship is based on said description, said recipient data and at least one additional data source (Degaugue; Preferably in response to an event sent by a matching engine 22, such as by operation of a database trigger, or produced by a periodic scheduling function, a contact engine 28 will query the database 26 for available questions to be posted. The contact engine 28 preferably operates to consider the ranked potential answerers and pick a subset of defined size for immediate receipt of the question. In the preferred embodiments of the present invention, the contact engine 28 operates over a defined set of business rules 30 that constrain the selection of potential answers based on factors including likelihood of current availability, time since last availability, frequency of questions presented, frequency of response to questions presented, quality of responses, latency of responses, length of responsive conversation, relative match rank to the question, preferred channel and language, and others (ranking a strength of an indirect relationship between said description and said recipient data, wherein said indirect relationship is based on said description, said recipient data and at least one additional data source). In the preferred embodiments of the present invention, the business rules 30 are either stored and retrieved from the database 26 or informed by qualifying business rule data stored and 0039]; A similarity estimator is then constructed 124 by conducting another search over the corpus 118 utilizing the informational facets of the current analyzed message as the primary search terms. In accordance with the present invention, this search operates to find the most relevant matching prior analyzed messages grouped by the on-line identity of the message originators. In addition to considering correlated relevance, the similarity estimator 124 also factors in biographical, demographic and geographic correspondences as may be determined from respective message originator profiles 122. Similarities in age, stated interests and knowledge areas, and the like are weighted to boost the match ranking. Preferably, select identified relationships, such as that an Asker 62 and potential Answerer 70 have a designated friend or follower relation, are weighted to reduce the match ranking (). Messages authored by the on-line identity of the current analyzed message are preferably excluded from consideration. The result set produced by the similarity estimator 124 is an initial match ranked list of potential Answerers 70. [0062];);
and adding a possible recipient to the relevant subpopulation based on the ranking of the indirect relationship associated with the possible recipient (Degaugue; A similarity estimator is then constructed 124 by conducting another search over the corpus 118 utilizing the informational facets of the current analyzed message as the primary search terms. In accordance with the present invention, this search operates to find the most relevant matching prior analyzed messages grouped by the on-line identity of the message originators. In addition to considering correlated relevance, the similarity match ranking (adding a possible recipient to the relevant subpopulation). Preferably, select identified relationships, such as that an Asker 62 and potential Answerer 70 have a designated friend or follower relation, are weighted to reduce the match ranking (ranking of the indirect relationship associated with the possible recipient). Messages authored by the on-line identity of the current analyzed message are preferably excluded from consideration. The result set produced by the similarity estimator 124 is an initial match ranked list of potential Answerers 70. [0062];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Baron and Degaugue which deal with creating messaging and chat system based on a topic and relevant users, to have combined them by incorporating ranking of the relationships between the groups and the descriptions with the group interaction capabilities (Degaugue) with using the determined common location information, the social networking system generates a message interface for grouping a set of messages into a conversation thread (Baron). The motivation to combine is to make the system more efficient and user friendly if where a question is asked of a larger, essentially anonymous group, the asker is left with both the currency and correctness of whatever answer is received. (Degaugue [0012];).
Baron as modified by Degaugue does not explicitly detail the recipient data including a first set of graph nodes indicating one or more topics that are of interest to a recipient and a second set of graph nodes indicating one or more topics that are not of interest to the recipient and initiating a two-way communication channel between a sender of the message and the relevant subpopulation, wherein additional users are precluded from joining a community associated with the two-way communication channel subsequent to a threshold amount of time elapsing after the initiating
However, Trovato teaches receiving recipient data corresponding to at least two possible recipients within a population of possible recipients, the recipient data including a first set of graph nodes indicating one or more topics that are of interest to a recipient and a second set of graph nodes indicating one or more topics that are not of interest to the recipient (Trovato; Table 1 illustrates an example of parameters and events used to form chat networks based on the time of each user access request. User 101, for example, requests an access at 8:02 pm. At the time user 101 requested the access, his television was tuned to NBC, his radio was tuned to WABC, and he was in New York. Also illustrated in table 1, user 101 generally prefers news (topics of interest) and doesn't prefer sport (topics not of interest); his mood is generally light, and he prefers to lead discussions. Although most preferences and characteristics are generally time insensitive, some characteristics may be time dependent. For example, at other times or in other contexts, user 101 may be in a serious mood, or prefer to take a less active role in discussions. Similarly, the user's character may differ depending upon whether he is requesting access during business hours or during leisure hours. The aforementioned parameters, characteristics, preferences, events, and the like are context profile (graph nodes indicating one or more topics of interest) includes the television station the user was tuned to when the request was made, the location of the user, the user's current activities or objectives, and other factors which may be relevant to the determination of the user's desired topic of discussion. The user profile includes the preferences of the user and other factors, such as age, gender, and education level, which may be relevant to the determination of the user's similarity or compatibility to other users. [0017]; User 103 also requested access at approximately the same time while watching the same television station, but had sufficiently differing characteristics from users 101 and 102 to warrant a formation of another chat network 132. [0019]; Similarly, as discussed previously, the degree of segregation used to determine whether context profiles are similar is a function of the number of users expected to request access. If very few users are expected, all context profiles may be deemed similar to all other context profiles, whereas if many users are expected, at least one parameter of the context profile must be common to those of the other users for the context profile to be deemed similar (receiving recipient data corresponding to at least two possible recipients within a population of possible recipients). At 450, the recent chat rooms that have users with compatible user profiles are found, using the aforementioned definitions of recent and compatible. That is, the definition of compatible may include some purposeful diversity among the users, to foster interesting or challenging conversation. The subsequent actions depend 460 upon whether any recent chat rooms having similar profiles had been found. [0028];).
Baron as modified by Degaugue and Trovato which deal with creating messaging and chat system based on a topic and relevant users, to have combined them by incorporating the sets of topic graph nodes involving interest and disinterest (Trovato) with using the determined common location information, the social networking system generates a message interface for grouping a set of messages into a conversation thread and with ranking of the relationships between the groups and the descriptions with the group interaction capabilities (Baron as modified by Degaugue). The motivation to combine is to make the system more efficient and user friendly as it could dynamically form chat rooms that have a high likelihood of containing people desiring to discuss the same topic, yet not requiring the maintenance and overhead associated with topic-specific chat rooms (Trovato [0007];).
Baron ([0044];) as modified by Degaugue and Trovato ([0017], [0019], [0020], [0022], [0023],  [0028];) teaches receiving recipient data corresponding to at least two possible recipients within a population of possible recipients, the recipient data including a first set of graph nodes indicating one or more topics that are of interest to a recipient and a second set of graph nodes indicating one or more topics that are not of interest to the recipient.
Although Trovato teaches initiating a two-way communication channel between a sender of the message and the relevant subpopulation, wherein additional users are precluded from joining the sender of the message in the two-way communication channel subsequent to a threshold amount of time elapsing after the initiating (Trovato; At time T4, when user 104 requests access (sender of the message), two chat user 106 requests access, the network former 130 creates a new chat network 133, because the time of the requested access (8:20 pm) is deemed too remote from the times of creation of networks (precluded from joining the communication channel subsequent to a threshold amount of time elapsing after initiating) 131 and 132. That is, even though user 106's profile is identical to user 101, user 106 is not placed in user 101's chat network (precluded from joining) 131, because it is somewhat less likely that whatever event prompted user 101 to initiate a chat request at 8:02 pm was the same event that prompted user 106 to initiate a chat request 18 minutes later. In this example, it is assumed that another user will initiate a chat request and will be placed into the new chat network 133. The determination of the time span for access to each chat network may also be a function of the expected number of users. If few users are expected, the span of access times to a chat network will likely be large, to provide sufficient time for a number of users to join. For example, if Table 1 reflected a true rate of occurrences of chat access requests, all six users would likely be placed in a single chat network having a wide span of allowable access times, rather than forming chat networks containing fewer than three users. On the other hand, if dozens of users request access each minute, each chat network can be limited to users who request access within a few seconds of each other. [0020]; In general, however, the duration of allowable access to each chat network should be limited to less than an hour. Also, the duration of access (threshold amount of time) and the number of users allowed to access may also be limited (precluded) based upon the genre of the discussion; for example, discussions on a news topic may best be effected by limiting the number of users in the chat network to less than ten, and the duration of allowable access to less than a minute. Conversely, discussions on a current football game may allow dozens of users, and allow access at any time during the game. In accordance with this invention, the network former 130 terminates the access to a chat network whenever the time of requested access is beyond an allowable duration of access since the time the chat network was created, and whenever the number of users reaches a maximum allowable number of users in each chat network. [0022]; each chat network will be terminated after a given period of time of no activity among the users. [0023];). 

	Claim 20 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable. 

Claim 42 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable. 

Claim 43 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable. 



Claim 45 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable. 

	
As for claim 2, Baron as modified by Degaugue and Trovato teaches the system of claim 18, wherein the description of the content of the message is based on at least one natural language expression (Degaugue; Once an initial set of key entities is identified, a semantic and keyword associative analysis 116 is performed to determine an initial contextual frame for the message. This involves a evaluation of the semantic and geo-spatial relations of the identified key entities. For example, whether a term such as burgundy is a reference to a color, location, or wine. On further processing, the analysis 116 determines from the message text additional informational facets related to and that refine the contextual frame. For example, whether the message topically relates to foreign countries or local restaurants. In the preferred embodiment of the present invention, this further processing 116 utilizes a corpus 118 constructed as the analyzed and indexed result of the processing 114, 116 of prior messages. By semantic analysis, likely principal parts-of-speech in a present message are identified (natural language expression from a device regarding a selected topic). Correlation against the WordNet database and other ontologies 120 aids in identifying significant keywords (selected topic) and word phrase entities. Significant candidate 0060];). The motivation to combine is the same as previously provided.


As for claim 4, Baron as modified by Degaugue and Trovato teaches the system of claim 18, wherein the size of the relevant subpopulation changes over time based on at least one of: response times to the one or more invitations (Baron, Paragraph [0052], [0053], The polling engine has a provision to time submission of poll questions in relevance to content during the virtual group discussions.); 
and a quality of communication between the sender and said relevant subpopulation (Baron, Paragraph [0055], Polarity indicates level of agreement (quality of communication) between a participant’s viewpoints with another participant’s viewpoints (subpopulation) and shows alignment with a discussion forum user, a concept or an attribute.). The motivation to combine is the same as previously provided.

Baron as modified by Degaugue and Trovato teaches the system of claim 18, wherein said at least one additional data source comprises at least one of a website, a news outlet, a social media site, an Internet search, a government database, a text message, a voice message, a television signal, and a radio signal (Baron, Paragraph [0033], [0043], The media content related to the discussion issues are submitted to the virtual interaction platform where the media sources comprise platform partners, news agencies (news outlet), third party advertisers (websites) and marketing agencies.).

As for claim 8, Baron as modified by Degaugue and Trovato teaches the system of claim 18, wherein the sender of said message does not know at least one user of the relevant subpopulation (Baron, Paragraph [0078], The mini-profile provides a convenient way to sort through a group of strangers (does not know at least one user), as one might encounter in a public interactive session.).

As for claim 9, Baron as modified by Degaugue and Trovato teaches the system of claim 18, wherein the relevant subpopulation is selected based on geographical proximity of the users included in the relevant subpopulation to a location associated with the description of the content of the message (Degaugue; In summary, the question analysis operates to infer informational facets including topic and context based on the direct content of the question text, derived associations determined from available biographical information about the asker including the demographic background of the asker, the origin of the question, for example the geographic location of the asker, any location referenced by the message text, and when submitted from or in reference to a news or product Web page the associated news and product reference by the page, and prior conversations streams and messages acquired through the channel APIs 16, 18 and correlated by the indexing engine (relevant subpopulation to a location) 24. The analysis product of the indexing engine 24 is stored to a database 26 commonly accessible by the matching engine 22. [0033];). The motivation to combine is the same as previously provided.

As for claim 12, Baron as modified by Degaugue and Trovato teaches the system of claim 18, wherein a first set of users included in the relevant subpopulation are determined to be knowledgeable about the content of the message in an amount greater than a threshold, and wherein a second set of users included in the relevant subpopulation are determined to be knowledgeable about the content of the message in an amount less than the threshold (Degaugue; Preferably in response to an event sent by a matching engine 22, such as by operation of a database trigger, or produced by a periodic scheduling function, a contact engine 28 will query the database (analyzing a plurality of user profiles) 26 for available questions to be posted. The contact engine 28 preferably operates to consider the ranked potential answerers and pick a subset (identify a subpopulation of users included in a population of users) of defined size for immediate receipt of the question. In the preferred embodiments of the present invention, the contact engine 28 operates over a defined set of business rules 30 that constrain the selection (amount greater than a threshold) of potential answers based on factors including likelihood of current availability, time since last quality of responses, latency of responses, length of responsive conversation, relative match rank to the question (interested in the selected topic and knowledgeable about the selected topic), preferred channel and language, and others. In the preferred embodiments of the present invention, the business rules 30 are either stored and retrieved from the database 26 or informed by qualifying business rule data stored and retrieved from the database 26. Based on a weighted evaluation of these business rules 30, the contact engine 28 selects an initial set for presentation of the question for response. [0039];). The motivation to combine is the same as previously provided.


As for claim 13, Baron as modified by Degaugue and Trovato teaches the system of claim 18, wherein the method further comprises:
receiving a request from a user to browse a list of topics (Baron, Paragraph [0033], [0060], [0071], The administrative layer may identify and list active discussion sessions along with participant lists, participant history, and interactions history corresponding to each of the modalities. The administrative layer may monitor and moderate a participant in a discussion session by sending a system message to the particular participant.);
receiving a selection from the user of a topic included in the list of topics (Baron, Paragraph [0051], [0071], A participant may select a particular virtual discussion forum from multiple discussion forums (list of topics).); 
Baron, Paragraph [0032], Initiate the synchronous group interactions among the participants on the introduced discussion issues in the virtual discussion forum.) based on determining that the selected topic is related to the content of the message in an amount greater than a threshold (Degaugue; In the initial preferred embodiments, the contact engine 28 monitors the relevant communications streams for question responsive messages (determining that the selected topic is related to the content of the message) from the potential answers to gauge whether an adequate number of potential answers are being offered to the asker within an empirically defined period of time. In general, one or two replies from potential answerers are considered adequate. Where an inadequate number of replies occur, the contact engine 28 reevaluates the list of potential answerers and selects an additional set potential answerers to receive copies of the question. A business rule 30 will define the total number of question forwarding iterations and the number of potential answerers that will be presented with the question. When the threshold determined by the business rule 30 is reached, the questioning process will be terminated. The question may then be marked as unanswered. [0041]; ).


As for claim 14, Baron as modified by Degaugue and Trovato teaches the system of claim 13, wherein the method further comprises initiating communication between said user and said relevant subpopulation (Baron, Paragraph [0032], Initiate the 

As for claim 15, Baron as modified by Degaugue and Trovato teaches the system of claim 18, wherein a lifetime of the communication channel is based on an amount of interaction over the communication channel (Baron, Paragraph [0032], [0048], The bubbles comments enable instant responses from the participants (communication channel). The comments may appear in a structured presentation and fade (lifetime) after a predefined time (amount of interaction).).


As for claim 22, Baron as modified by Degaugue and Trovato teaches the system of claim 20, wherein the communication channel enables messages to be sent from the device to the at least one of the devices, and wherein the communication channel enables messages to be sent from the at least one of the devices to the device (Degaugue; A preferred operating environment 40 is generally illustrated in FIG. 1B. The front-end Web server 12 makes the Web site interface accessible through the communications network 16, 18 to various, typically end-user systems 42, 44. The back-end server 18 utilizes the communications network 16, 18 to access the site-specific APIs and utilize channel-specific protocols of remote third-party systems 46. Preferably, the back-end server 18 accesses the third-party systems 46 to monitor typically end-user communications routed through or otherwise facilitated by the third-party systems 46, to receive data streams and messages published through those communications streams and messages (enables messages to be sent from the at least one of the devices to the device) to those third-party systems (devices) 46, directly or indirectly. The front-end server 12 may also utilize the site-specific APIs and channel-specific protocols to connect with various client applications that, at least natively, may access the front-end server 12 through any of the channel APIs and protocols. [0030];). The motivation to combine is the same as previously provided.


As for claim 23, Baron as modified by Degaugue and Trovato teaches the system of claim 20, wherein the at least one acceptance comprises a plurality of acceptances from a corresponding plurality of the devices, and wherein the communication channel enables messages to be sent from each of the plurality of the devices to the device, and wherein each of the messages is visible on each of the plurality of the devices (Degaugue; Referring again to FIG. 1A, an input queue 20 is provided as a buffer holding questions received by the front-end server 12. In the initial preferred embodiments, an individual question presented by an end-user will typically be a short statement or sentence typically no longer than a few hundred characters in length, or ten to twenty words in total. The input queue 20 allows questions received by the front-end server 12 to be passed to a matching engine 22 used to identify potential answerers. The matching engine 22 preferably executes as a background process on the back-end server 14. As demand increases, multiple instances of the matching engine 22, potentially executing on multiple logical or physical servers (plurality of acceptances from a corresponding plurality of the devices, and wherein the communication channel enables messages to be sent from each of the plurality of the devices to the device), may be utilized to minimize the latency of any question pending in the queue 20. [0031];). The motivation to combine is the same as previously provided.


As for claim 24, Baron as modified by Degaugue and Trovato teaches the system of claim 20, wherein the at least one acceptance comprises a message transmitted from the at least one of the devices to the device regarding the selected topic (Baron, Paragraph [0036], [0060], The response (acceptance) from the participants may be a response to one of a query, poll or questionnaire and the participants may direct or affect the course of the virtual group discussion by suggesting the discussion topic.).

As for claim 25, Baron as modified by Degaugue and Trovato teaches the system of claim 24, wherein the message is responsive to a second message transmitted by the device (Baron, Paragraph [0035], The participants generate responses (second or multiple responses) on the discussion issues using the interaction layer. The interaction layer comprises componentized and configurable modalities for generating responses from the participants in multiple modes during synchronous group interactions.).


Baron as modified by Degaugue and Trovato teaches the system of claim 20, wherein the method further comprises:
crediting at least one account associated with the at least one of the devices with a reward (Baron, Paragraph [0048], [0059], Marking favorites is an example that enables participants to gain points (reward), status, and recognition based on participants' participation in real-time discussion sessions.).

As for claim 29, Baron as modified by Degaugue and Trovato teaches the system of claim 28, wherein the at least one account is credited based on receiving the at least one acceptance from the at least one of the devices (Baron, Paragraph [0048], [0059], The asynchronous community features may comprise online scoring games (credited), online rating games, participant profile information, participant relationships. An asynchronous community game of scoring points by selecting designers (acceptance) and models. ).


As for claim 30, Baron as modified by Degaugue and Trovato teaches the system of claim 28, wherein the at least one account is credited based on determining that at least one advertisement is selected by the at least one of the devices (Baron, Paragraph [0033], [0034], [0048], [0052], [0059], [0062], The marketing layer of the virtual interaction platform provides tools for in-platform advertising, product placement and merchandising. The asynchronous community features may comprise online scoring games (credited), online rating games, participant profile information, participant 

As for claim 31, Baron as modified by Degaugue and Trovato teaches the system of claim 30, wherein the method further comprises:
selecting the at least one advertisement based on at least one user profile associated with the at least one of the devices, wherein the at least one user profile is included in the plurality of user profiles (Baron, Paragraph [0045], [0060], The graduated interaction modes are provided to facilitate the participants to interact with each other synchronously in a virtual discussion forum at different comfort levels of interaction preferred by the participants. Participants involved in exchange and receipt of the add request are mutually added to respective friends list. The friends list of each participant is managed in the participant's profile and comprises a list of friends of the participant.).

As for claim 32, Baron as modified by Degaugue and Trovato teaches the system of claim 28, wherein the at least one account is credited based on feedback received from the device (Baron, Paragraph [0048], [0054], [0059], Marking favorites (feedback) is an example that enables participants to gain points (credited), status, and recognition based on participants' participation in real-time discussion sessions.).


As for claim 34, Baron as modified by Degaugue and Trovato teaches the system of claim 42, wherein the method further comprises autonomously extracting an Baron, Paragraph [0032], One or more participants or the platform partners or both may introduce discussion issues (information) to initiate the synchronous group interactions among participants in the virtual discussion forum. The virtual interaction platform may also introduce (extract an interaction meaning) the discussion issues automatically (autonomously) to initiate the synchronous group interactions.).

As for claim 35, Baron as modified by Degaugue and Trovato teaches the system of claim 34, wherein the extracting is based on the information about the requestor (Degaugue In summary, the question analysis (extracting) operates to infer informational facets including topic and context based on the direct content of the question text, derived associations determined from available biographical information about the asker (information about a requestor of the interaction) including the demographic background of the asker, the origin of the question, for example the geographic location of the asker, any location referenced by the message text, and when submitted from or in reference to a news or product Web page the associated news and product reference by the page, and prior conversations streams and messages acquired through the channel APIs 16, 18 and correlated by the indexing engine 24. The analysis product of the indexing engine 24 is stored to a database 26 commonly accessible by the matching engine 22. [0033];). The motivation to combine is the same as previously provided.

Baron as modified by Degaugue and Trovato teaches the system of claim 42, wherein the method further comprises initiating an interaction between the requestor and the user recipient (Baron, Paragraph [0032], One or more participants (requestor) or the platform partners or both may introduce discussion issues (information) to initiate the synchronous group interactions among participants (user recipients) in the virtual discussion forum.).

As for claim 37, Baron as modified by Degaugue and Trovato teaches the system of claim 42, wherein a plurality of user recipients are identified as possible participants and the method further comprises initiating an interaction with a subset of the possible participants (Baron, Paragraph [0071], The administrative layer may identify and list active discussion sessions along with participant lists (subsets), participant history, and interactions history corresponding to each of the modalities. The administrative layer may moderate a participant in a discussion session by sending a system message to the particular participant, to the participants in the participant in the discussion session, or to the participants in the discussion sessions.).

As for claim 38, Baron as modified by Degaugue and Trovato teaches the system of claim 42, wherein the information includes at least one of a location of a user, data related to a past interaction of the user, a current interest of the user, and an expertise of the user (Degaugue; Once the significant informational facets are inferred from the question and derived associations, the matching engine 22 performs a search for potential answerers with inferred current expertise or similar interests corresponding to the informational facets of the question and, further, that are inferred to be currently available remotely (location of a user, data related to a past interaction of the user, a current interest of the user, and an expertise of the user) through the channel APIs for involvement in potentially answering the question as presented. Multiple sources of information can be and, preferably, are considered in performing the match search. A first source is archived prior questions and answers processed through the present system. The content of these conversations are analyzed to determine informational facets that, in turn, can be correlated with the question to determine a match ranking. These rankings are further correlated with at least the addressable on-line identity of the participants and, therefore, of potential answerers for the present question. [0034];). The motivation to combine is the same as previously provided.

As for claim 39, Baron as modified by Degaugue and Trovato teaches the system of claim 42, wherein the description is in a natural language (Degaugue; Once an initial set of key entities is identified, a semantic and keyword associative analysis (description is in a natural language) 116 is performed to determine an initial contextual frame for the message. This involves a evaluation of the semantic and geo-spatial relations of the identified key entities. For example, whether a term such as burgundy is a reference to a color, location, or wine. On further processing, the analysis 116 determines from the message text additional informational facets related to and that refine the contextual frame. For example, whether the message topically relates to foreign countries or local restaurants. In the preferred embodiment of the present 0060];). The motivation to combine is the same as previously provided.


As for claim 40, Baron as modified by Degaugue and Trovato teaches the system of claim 42, wherein the description includes a uniform resource locator (URL) (Baron, Paragraph [0034], [0040]-[0043], Platform partners of the virtual interaction platform may comprise partner websites (URL), sponsoring partners, advertisers, marketing agencies. During virtual group discussion, one or more participants may submit questions and polls related to discussion issues (description).).

Baron as modified by Degaugue and Trovato teaches the system of claim 42, wherein the identifying is further based on an intention of a requestor (Baron, Paragraph [0032], [0071], The discussion issues may be introduced (intention) by a seminar moderator (requestor).).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baron as modified by Degaugue and Trovato as applied above, in view of Franceschini et al., U.S. PGPub Number 20140365503 (Hereinafter Franceschini).


As for claim 5, Baron as modified by Degaugue and Trovato teaches the system of claim 18, wherein the method further comprises transmitting one or more invitations to the relevant subpopulation (Baron, Paragraph [0068], The invitations tab enables formatting and of the invitation with configuration information for sending messages from a platform partner.). Baron as modified by Degaugue does not explicitly detail transmitting one or more invitations to the selected relevant subpopulation in a sequential manner based on responses to previously transmitted invitations.
However, Franceschini teaches transmitting one or more invitations to the selected relevant subpopulation in a sequential manner based on responses to previously transmitted invitations (Franceschini, Paragraph [0061], Sequential invitations may be used where a small number of users may initially be invited based on response times (previously transmitted).).
Baron as modified by Degaugue and Trovato and Franceschini to have combined them. The motivation to combine is to incorporate the sequential invitations based on previous responses (Franceschini) with the interaction system (Baron as modified by Degaugue and Trovato). This would make the system more efficient and more user friendly as invitations would be easier for the user to keep track of invitation statuses and follow.


Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baron as modified by Degaugue and Trovato as applied above, in view of Reitan, U.S. PGPub Number 20130226758 (Hereinafter Reitan).


As for claim 7, Baron as modified by Degaugue and Trovato teaches the system of claim 18, using an additional data source (Baron, Paragraph [0033], [0043], The media content related to the discussion issues are submitted to the virtual interaction platform where the media sources comprise platform partners, news agencies (news outlet), third party advertisers (websites) and marketing agencies.). Baron as modified by Degaugue does not explicitly detail wherein said at least one additional data source comprises a model of the world that adapts over time.   
However, Reitan teaches wherein said at least one additional data source comprises a model of the world that adapts over time (Reitan, Paragraph [0055], [0397], 
It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Baron as modified by Degaugue and Trovato and Reitan to have combined them. The motivation to combine is to incorporate the adaptive world model (Reitan) with the interaction system (Baron as modified by Degaugue and Trovato). This would make the system more efficient as it would allow for more inferences by the system about user behavior and make it easier for the user to keep updated tracking of other participants in the interaction system.

As for claim 21 Baron as modified by Degaugue and Trovato teaches the system of claim 18, wherein information included in the user profiles is obtained from one or more user models  (Degaugue; A third source is the explicit and inferred profiles of end-users who participate as potential answerers. In an alternate embodiment of the present invention, explicit profiles can be setup and maintained by self-selected volunteer answerers. These profiles can collect information about the knowledge and interests of the answerers sufficient to provide a basis for inferring matchable informational facets, preferably including ontologically significant key words and phrases identifying self declared areas of expertise, biographical and resume texts, and links to associated Web pages. Inferred profiles are constructed and informed by operation of 0036];). Baron as modified by Degaugue does not explicitly detail wherein said at least one additional data source comprises a model of the world that adapts over time.   
However, Reitan teaches wherein information included in the user profiles is obtained from one or more user models (Reitan, Paragraph [0055], [0058], [0397], Various embodiments use adaptive models, such as behavior modeling (user model). Such an approach is particularly useful when considerable adaptation is desired based on relatively little real-world data interactions (adaptive world model).). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Baron as modified by Degaugue and Trovato and Reitan to have combined them. The motivation to combine is to incorporate the adaptive world model (Reitan) with the interaction system (Baron as modified by Degaugue and Trovato). This would make the system more efficient as it would allow .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baron et al., U.S. PGPub Number 20090063991 (Hereinafter Baron), in view of Degaugue et al., U.S. PGPub Number 20100268716 (Hereinafter Degaugue), in further view of Trovato et al., U.S. Patent Number 20020174234 (Hereinafter Trovato), in further view of Morris et al., U.S. PGPub Number 20110252011 (Hereinafter Morris).


As for claim 10, of Baron as modified by Degaugue and Trovato teaches the the system of claim 18, wherein initiating a two-way communication channel between a sender of the message and the relevant subpopulation, wherein additional users are precluded from joining the sender of the message in the two-way communication channel subsequent to a threshold amount of time elapsing after the initiating (Trovato; At time T4, when user 104 requests access (sender of the message), two chat networks 131, 132 are available. Based on user 104's characteristics, which are common to those of users 101 and 102, the network former 130 reforms chat network 131 to include user 104. Similarly, at time T5, user 105 is added to the chat network 132, based on a similarity of characteristics with user 103. At time T6, when user 106 requests access, the network former 130 creates a new chat network 133, because the time of the requested access (8:20 pm) is deemed too remote from the times of creation of networks (precluded from joining the communication channel subsequent to a threshold amount of time elapsing after initiating) 131 and 132. That is, even though user 106's profile is identical to user 101, user 106 is not placed in user 101's chat network (precluded from joining) 131, because it is somewhat less likely that whatever event prompted user 101 to initiate a chat request at 8:02 pm was the same event that prompted user 106 to initiate a chat request 18 minutes later. In this example, it is assumed that another user will initiate a chat request and will be placed into the new chat network 133. The determination of the time span for access to each chat network may also be a function of the expected number of users. If few users are expected, the span of access times to a chat network will likely be large, to provide sufficient time for a number of users to join. For example, if Table 1 reflected a true rate of occurrences of chat access requests, all six users would likely be placed in a single chat network having a wide span of allowable access times, rather than forming chat networks containing fewer than three users. On the other hand, if dozens of users request access each minute, each chat network can be limited to users who request access within a few seconds of each other. [0020]; In general, however, the duration of allowable access to each chat network should be limited to less than an hour. Also, the number of users allowed to access each chat network should also be limited to under twenty, so that efficient and effective communication may occur. The duration of access (threshold amount of time) and the number of users allowed to access may also be limited (precluded) based upon the genre of the discussion; for example, discussions on a news topic may best be effected by limiting the number of users in the chat network to less than ten, and the duration of allowable access to less than a minute. Conversely, discussions on a current football game may allow dozens of users, 0022]; each chat network will be terminated after a given period of time of no activity among the users. [0023];). 
Baron as modified by Degaugue and Trovato does not explicitly detail wherein the adding a possible recipient to the relevant subpopulation is further based on an urgency level associated with the message.
 However, Morris teaches wherein the adding a possible recipient to the relevant subpopulation is further based on an urgency level associated with the message (Morris; the message preparation module 400 can rely on the above-described decision functionality to automatically assess the urgency of a query, e.g., based on the nature of the query and/or other factor(s). The decision functionality can then automatically provide information which conveys the urgency associated with a query (urgency level is inferred based at least in part on the description). [0102]; the message preparation module 400 can optionally store supplemental information about the user performing the search operation (sender of the message), such as the user's identity, geographical location (geographic location of a sender), and so on. The message preparation module 400 can also optionally store supplemental information regarding the background context and objectives of a user's search operation, e.g., as derived from the user's present and/or past search operations, etc. [0104];).
Baron as modified by Degaugue and Trovato and Morris which deal with creating messaging and chat system based on a topic and relevant users, to have combined them by incorporating where message is based on urgency (Morris) with the sets of topic graph nodes involving interest and disinterest and using the determined common location information, the social networking system generates a message interface for grouping a set of messages into a conversation thread and with ranking of the relationships between the groups and the descriptions with the group interaction capabilities (Baron as modified by Degaugue and Trovato). The motivation to combine is to make the system more efficient and user friendly as it could combine features of search services and social network services (Morris [0005];).


Claims 16-17 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Baron as modified by Degaugue and Trovato as applied above, in view of Stekkelpak, U.S. PGPub Number 20140280294 (Hereinafter Stekkelpak).


As for claim 16, Baron as modified by Degaugue and Trovato teaches the system of claim 18, wherein a lifetime of a community associated with the communication channel has a lifetime (Baron, Paragraph [0032], [0048], The bubbles comments enable instant responses from the participants (communication channel). The comments may appear in a structured presentation and fade (lifetime) after a predefined time (amount Baron as modified by Degaugue does not explicitly teach wherein a lifetime of a community associated with the communication channel is based on a measure of how rare a topic associated with the content of the message is.
However, Stekkelpak teaches wherein a lifetime of a community associated with the communication channel is based on a measure of how rare a topic associated with the content of the message is (Stekkelpak, Paragraph [0025], [0027], [0036], The information includes other search queries that can have a commonality (rare) to the submitted search queries. Searching users are identified based on timeliness of the submission. An entity can be indicative of a short-term interest (lifetime).). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Baron as modified by Degaugue and Trovato and Stekkelpak to have combined them. The motivation to combine is to incorporate the topic rarity (Stekkelpak) with the interaction lifetime (Baron as modified by Degaugue and Trovato). This would make the system more versatile, as rarity of topics could help the system determine the length of time for interactions. 

As for claim 17, Baron as modified by Degaugue and Trovato teaches the system of claim 18, wherein the method further comprises performing an amplification process on the recipient data (Baron, Paragraph [0047], [0055], Relative popularity of the participants (recipient data) in a group may be illustrated on the interaction layer using size and associated designations. Popularity may address ranking of comments within a real-time environment. Polarity (amplification) indicates level of agreement between a participant’s viewpoints with another participant's viewpoints.). Baron as modified by Degaugue does not explicitly detail wherein the method further comprises performing an amplification process on the recipient data, wherein output of the performing includes a probability estimate for a topic not in the recipient data.
However, Stekkelpak teaches wherein the method further comprises performing an amplification process on the recipient data, wherein output of the performing includes a probability estimate for a topic not in the recipient data (Stekkelpak, Paragraph [0063], An initial percentage can be provided can be increased or decreased based on user engagement (recipient data) triggered or not triggered (topic not in the recipient data). A connection interface can be displayed to Q% of searching users that submit corresponding search queries (topic), where Q% (probability estimate) is less than 100%.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Baron as modified by Degaugue and Trovato and Stekkelpak to have combined them. The motivation to combine is to incorporate the probability estimate (Stekkelpak) with recipient data amplification (Baron as modified by Degaugue and Trovato). This would make the system more efficient and user friendly, as it would allow a clear estimate for topics not in the recipient data for the user. 


As for claim 26, Baron as modified by Degaugue and Trovato teaches the system of claim 18, wherein the method further comprises:
Baron, Paragraph [0052], [0053], The polling engine has a provision to time submission of poll questions in relevance to the content during virtual group discussion. Individual questions may be timed.);
and transmitting invitations to devices associated with the second subpopulation of users (Baron, Paragraph [0060], If an add request is received by one of the participants during a discussion session, the add request pops up. Participants involved in exchange and receipt of the add request are mutually added to respective friends list.). 
Baron as modified by Degaugue does not explicitly detail determining that less than a second threshold number of acceptances are received within a third threshold of time based on the monitoring of the response times; and analyzing the plurality of user profiles to identify a second subpopulation of users included in the population of users that are at least one of: interested in the selected topic and knowledgeable about the selected topic in an amount greater than a fourth threshold based on determining that less than the second threshold number of acceptances are received within the third threshold of time.
However, Stekkelpak teaches determining that less than a second threshold number of acceptances are received within a third threshold of time based on the monitoring of the response times (Stekkelpak, Paragraph [0034], [0037], [0042], User engagement scores can be compared to one or more threshold user engagement scores (threshold number of acceptances) to categorize users. A threshold timeliness 
	analyzing the plurality of user profiles to identify a second subpopulation of users included in the population of users that are at least one of: interested in the selected topic and knowledgeable about the selected topic in an amount greater than a fourth threshold based on determining that less than the second threshold number of acceptances are received within the third threshold of time (Stekkelpak, Paragraph [0044], A number of users that could take part in an online discussion can exceed a threshold number of users (second threshold). A plurality of sub-groups of users can be provided, each sub-group having an associated online discussion. The threshold number of users can reflect a number of users, above which discussions are deemed to be unproductive and or inefficient, too many (greater) users communicating (fourth threshold).).
It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Baron as modified by Degaugue and Trovato and Stekkelpak to have combined them. The motivation to combine is to incorporate the different threshold criteria (Stekkelpak) with the interaction system (Baron as modified by Degaugue and Trovato). This would make the system more efficient and user friendly, as it would narrow the field of appropriate candidates and provide more precise results. 


Baron as modified by Degaugue and Trovato teaches the system of claim 20, wherein the method further comprises:
monitoring response times of the devices associated with the subpopulation of users to the transmitted invitations (Baron, Paragraph [0052], [0053], The polling engine has a provision to time submission of poll questions in relevance to the content during virtual group discussion. Individual questions may be timed (monitoring response times).); 
and revoking at least one of the invitations (Baron, [0061], [0066], [0075], [0080], The administration console enables real-time session management, for example, blocking or removing a participant (revoking invitation).). Baron as modified by Degaugue and Trovato does not explicitly detail revoking at least one of the invitations based on determining that a number of acceptances greater than a second threshold are received within a third threshold of time based on the monitoring of the response times.
However, Stekkelpak teaches revoking at least one of the invitations based on determining that a number of acceptances greater than a second threshold are received within a third threshold of time based on the monitoring of the response times (Stekkelpak, Paragraph [0034], [0037], [0042], [0054], A moderator with high user engagement can be provided with capabilities to remove users from the group. User engagement scores can be compared to one or more threshold user engagement scores (threshold number of acceptances) to categorize users. A threshold timeliness (threshold response times) can be determined based on an interest level associated with the searching query.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Baron as modified by Degaugue and Trovato and Stekkelpak to have combined them. The motivation to combine is to incorporate the different threshold criteria (Stekkelpak) with the revoking of invitations and interaction system (Baron as modified by Degaugue and Trovato). This would make the system more efficient and user friendly, as it would narrow the field of appropriate candidates and provide more focused discussion among participants. 


Claim 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Baron as modified by Degaugue and Trovato as applied above, in view of Brager;, U.S. PGPub Number 20130144605 (Hereinafter Brager;).


As for claim 46, Baron as modified by Degaugue and Trovato teaches the system of claim 18, receiving recipient data corresponding to at least two possible recipients within a population of possible recipients, the recipient data including a first set of graph nodes indicating one or more topics that are of interest to a recipient and a second set of graph nodes indicating one or more topics that are not of interest to the recipient (Trovato; Table 1 illustrates an example of parameters and events used to form chat networks based on the time of each user access request. User 101, for example, requests an access at 8:02 pm. At the time user 101 requested the access, his television was tuned to NBC, his radio was tuned to WABC, and he was in New York. Also illustrated in table 1, user 101 generally prefers news (topics of interest) and doesn't prefer sport (topics not of interest); his mood is generally light, and he context profile (graph nodes indicating one or more topics of interest) includes the television station the user was tuned to when the request was made, the location of the user, the user's current activities or objectives, and other factors which may be relevant to the determination of the user's desired topic of discussion. The user profile includes the preferences of the user and other factors, such as age, gender, and education level, which may be relevant to the determination of the user's similarity or compatibility to other users. [0017]; User 103 also requested access at approximately the same time while watching the same television station, but had sufficiently differing characteristics from users 101 and 102 to warrant a formation of another chat network 132. [0019]; Similarly, as discussed previously, the degree of segregation used to determine whether context profiles are similar is a function of the number of users expected to request access. If very few users are expected, all context profiles may be deemed similar to all other context profiles, whereas if many users are expected, at least one parameter of the context profile must be common to those of the other users for the context profile to be deemed similar (receiving recipient data corresponding to at least two possible recipients within a population of possible recipients). At 450, the recent chat rooms that have users with compatible user profiles are found, using the aforementioned definitions of recent and compatible. That is, the definition of compatible may include some purposeful diversity among the users, to foster interesting or challenging conversation. The subsequent actions depend 460 upon whether any recent chat rooms having similar profiles had been found. [0028];).
Baron as modified by Degaugue and Trovato does not explicitly detail wherein the one or more topics that are of interest to a recipient and the one or more topics that are not of interest to the recipient are included in a universe of topics, and the indirect relationship between said description and said recipient data is further based on a statistical inference performed on the universe of topics
However, Brager teaches wherein the one or more topics that are of interest to a recipient and the one or more topics that are not of interest to the recipient are included in a universe of topics, and the indirect relationship between said description and said recipient data is further based on a statistical inference performed on the universe of topics (Brager; The content of the system-generated output may be interactively linked by hyperlinks, portals or other active components to the underlying data stored elsewhere in whole or in part. In fact, the text of specific narrative topics and the graphics within specific visualizations may be linked to specific groups of records (universe of topics) or metadata about those records. [0039]; The data categorization system can also capture entity types, e.g., person, place or thing, in a taxonomy. This information can be further correlated with metadata about, e.g., time-based, size-based, industry-based or semantic relationships. This correlated data may The ordering of grouped ideas may be created using system rules that consider a combination of data categorization (universe of topics), user point of view and analysis of pre-processed data in order to first select the grouping logic and then to apply the logic to a group in order to effectively communicate the story requested by one or more users as a report or presentation. [0047]; Another way to organize the output of the TMAO system into a story is to organize narrative content in a logical, persuasive and/or suggestive form. For example, the story may first present information known to the user (topics that are of interest to a recipient) to be true or likely to be true, and then progressively advance (indirect relationship between said description and said recipient data) to information less likely to be known to or not as easily agreed to by the user (one or more topics that are not of interest to the recipient). This style tends to get more "buy in" from users because they are more likely to agree with the first parts of a narrative, keeping them engaged in its content, message and/or meaning. [0048], a situation may be a statement about the data or topic that the user is likely to appreciate or engagingly react to because the user already knows it or its wording will pique the user's interest, given the user's point of view. This may be determined by applying system rules comparing user inputs related to the point of view, data collected for analysis, and expert assumptions on how likely certain users are to know or appreciate some type of information presented matter-of-factly. [0049]; The "rules" template identifies rules to be used in processing the project data. Taxonomies are an statistical descriptors (based on a statistical inference performed on the universe of topics), temporal descriptors, and the like, are tagged with the terms listed and grouped by the taxonomy categorization rules, thereby allowing data to be extracted based on e.g., meaning or pattern matches. A wide range of other rules may also be specified for identifying, tagging, extracting, removing, preparing, grouping, analyzing, scoring, sharing, and presenting numerical or text items. [0073];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Baron as modified by Degaugue and Trovato and Brager which deal with creating messaging and chat system based on a topic and relevant users, to have combined them by incorporating the universe of topics based on the user’s interests and statistical descriptions (Brager) with the sets of topic graph nodes involving interest and disinterest and using the determined common location information, the social networking system generates a message interface for grouping a set of messages into a conversation thread and with ranking of the relationships between the groups and the descriptions with the group interaction capabilities (Baron as modified by Degaugue and Trovato). The motivation to combine is to make the system more efficient and user friendly as it could provide improved bibliometric and other text and data extraction and analysis systems and, more particularly, a more Brager [0010];).


As for claim 47, Baron as modified by Degaugue and Trovato teaches the system of claim 18, receiving recipient data corresponding to at least two possible recipients within a population of possible recipients, the recipient data including a first set of graph nodes indicating one or more topics that are of interest to a recipient and a second set of graph nodes indicating one or more topics that are not of interest to the recipient (Trovato; Table 1 illustrates an example of parameters and events used to form chat networks based on the time of each user access request. User 101, for example, requests an access at 8:02 pm. At the time user 101 requested the access, his television was tuned to NBC, his radio was tuned to WABC, and he was in New York. Also illustrated in table 1, user 101 generally prefers news (topics of interest) and doesn't prefer sport (topics not of interest); his mood is generally light, and he prefers to lead discussions. Although most preferences and characteristics are generally time insensitive, some characteristics may be time dependent. For example, at other times or in other contexts, user 101 may be in a serious mood, or prefer to take a less active role in discussions. Similarly, the user's character may differ depending upon whether he is requesting access during business hours or during leisure hours. The aforementioned parameters, characteristics, preferences, events, and the like are characterized hereinafter as context profiles and user profiles. The context profile reflects the context within which a user is formulating the access request. That is, the context profile (graph nodes indicating one or more topics of interest) includes the television station the user was tuned to when the request was made, the location of the user, the user's current activities or objectives, and other factors which may be relevant to the determination of the user's desired topic of discussion. The user profile includes the preferences of the user and other factors, such as age, gender, and education level, which may be relevant to the determination of the user's similarity or compatibility to other users. [0017]; User 103 also requested access at approximately the same time while watching the same television station, but had sufficiently differing characteristics from users 101 and 102 to warrant a formation of another chat network 132. [0019]; Similarly, as discussed previously, the degree of segregation used to determine whether context profiles are similar is a function of the number of users expected to request access. If very few users are expected, all context profiles may be deemed similar to all other context profiles, whereas if many users are expected, at least one parameter of the context profile must be common to those of the other users for the context profile to be deemed similar (receiving recipient data corresponding to at least two possible recipients within a population of possible recipients). At 450, the recent chat rooms that have users with compatible user profiles are found, using the aforementioned definitions of recent and compatible. That is, the definition of compatible may include some purposeful diversity among the users, to foster interesting or challenging conversation. The subsequent actions depend 460 upon whether any recent chat rooms having similar profiles had been found. [0028];).
Baron as modified by Degaugue and Trovato does not explicitly detail wherein the method further comprises presenting a user in the relevant subpopulation with an advertisement that is contextually related to the description.
However, Brager teaches wherein the method further comprises presenting a user in the relevant subpopulation with an advertisement that is contextually related to the description (Brager; Advertising may be an additional feature of the output. For example, a narrative report output might provide a written suggestion on (preferably trusted and/or validated) experts to contact regarding a particular topic, with some experts selected from a list of advertisers (advertisement that is contextually related to the description) paying for the right to be referred. In another example, a graphical display of analytical trends may be accompanied by a "how-to" video provided by a sponsor, with that video linking to the sponsor's website in exchange for the sponsor paying a click-through fee. In yet another example, the text of underlying records in an analysis--accessible from hyperlinked text in a narrative or from graphical bars in a bar chart--may further hyperlink to full text documents for sale, with the document seller providing a fee for each document purchase referral opportunity. In still another example, narrative suggestive text could be generated by the TMAO system, then further paired with other text, visuals or content, and that suggestive text could connect a user to a registration opportunity with another product or service provider. In this example, the product or service provider would pay a fee or issue credit or provide some other form of beneficial compensation (e.g., co-branding, revenue sharing, bounty sharing, etc.) to the facilitator of the TMAO system. In these example advertising-related embodiments, it is an object of the system architecture of the invention to enable such 0040];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Baron as modified by Degaugue and Trovato and Brager which deal with creating messaging and chat system based on a topic and relevant users, to have combined them by incorporating contextually relevant advertising (Brager) with the sets of topic graph nodes involving interest and disinterest and using the determined common location information, the social networking system generates a message interface for grouping a set of messages into a conversation thread and with ranking of the relationships between the groups and the descriptions with the group interaction capabilities (Baron as modified by Degaugue and Trovato). The motivation to combine is to make the system more efficient and user friendly as it could provide improved bibliometric and other text and data extraction and analysis systems and, more particularly, a more effective, timely and efficient business intelligence systems to address the commercial analytical needs of competitive markets (Brager [0010];).


As for claim 48, Baron as modified by Degaugue and Trovato teaches the system of claim 18, wherein receiving recipient data corresponding to at least two possible recipients within a population of possible recipients, the recipient data including a first set of graph nodes indicating one or more topics that are of interest to a recipient and a second set of graph nodes indicating one or more topics that are not of interest to the Trovato; Table 1 illustrates an example of parameters and events used to form chat networks based on the time of each user access request. User 101, for example, requests an access at 8:02 pm. At the time user 101 requested the access, his television was tuned to NBC, his radio was tuned to WABC, and he was in New York. Also illustrated in table 1, user 101 generally prefers news (topics of interest) and doesn't prefer sport (topics not of interest); his mood is generally light, and he prefers to lead discussions. Although most preferences and characteristics are generally time insensitive, some characteristics may be time dependent. For example, at other times or in other contexts, user 101 may be in a serious mood, or prefer to take a less active role in discussions. Similarly, the user's character may differ depending upon whether he is requesting access during business hours or during leisure hours. The aforementioned parameters, characteristics, preferences, events, and the like are characterized hereinafter as context profiles and user profiles. The context profile reflects the context within which a user is formulating the access request. That is, the context profile (graph nodes indicating one or more topics of interest) includes the television station the user was tuned to when the request was made, the location of the user, the user's current activities or objectives, and other factors which may be relevant to the determination of the user's desired topic of discussion. The user profile includes the preferences of the user and other factors, such as age, gender, and education level, which may be relevant to the determination of the user's similarity or compatibility to other users. [0017]; User 103 also requested access at approximately the same time while watching the same television station, but had sufficiently differing characteristics from users 101 and 102 to warrant a formation of another chat network 0019]; Similarly, as discussed previously, the degree of segregation used to determine whether context profiles are similar is a function of the number of users expected to request access. If very few users are expected, all context profiles may be deemed similar to all other context profiles, whereas if many users are expected, at least one parameter of the context profile must be common to those of the other users for the context profile to be deemed similar (receiving recipient data corresponding to at least two possible recipients within a population of possible recipients). At 450, the recent chat rooms that have users with compatible user profiles are found, using the aforementioned definitions of recent and compatible. That is, the definition of compatible may include some purposeful diversity among the users, to foster interesting or challenging conversation. The subsequent actions depend 460 upon whether any recent chat rooms having similar profiles had been found. [0028];).
Baron as modified by Degaugue and Trovato does not explicitly detail wherein the method further comprises providing a user in the relevant subpopulation with a monetary award.
	However, Brager teaches wherein the method further comprises providing a user in the relevant subpopulation with a monetary award (Brager; Typically as specified by the authoring entity, the output and other project data (particularly the fired rules and associated results) may be shared with a community for review and feedback, which may result in additional advertising exposures and one or more additional iterations of running the project with a range of refinements. The system may also implement community incentives to encourage and compensate for useful feedback. For example, a rating system may be used to create and update reputational indicators for reviewing monetary compensation (providing a user in the relevant subpopulation with a monetary award) may be paid. [0080];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Baron as modified by Degaugue and Trovato and Brager which deal with creating messaging and chat system based on a topic and relevant users, to have combined them by incorporating incentive to the subpopulation by providing a monetary award (Brager) with the sets of topic graph nodes involving interest and disinterest and using the determined common location information, the social networking system generates a message interface for grouping a set of messages into a conversation thread and with ranking of the relationships between the groups and the descriptions with the group interaction capabilities (Baron as modified by Degaugue and Trovato). The motivation to combine is to make the system more efficient and user friendly as it could provide improved bibliometric and other text and data extraction and analysis systems and, more particularly, a more effective, timely and efficient business intelligence systems to address the commercial analytical needs of competitive markets (Brager [0010];).



49 is rejected under 35 U.S.C. 103 as being unpatentable over Baron as modified by Degaugue and Trovato as applied above, in view of Smith, U.S. PGPub Number 20140244765 (Hereinafter Smith).


As for claim 49, Baron as modified by Degaugue and Trovato teaches the system of claim 18, receiving recipient data corresponding to at least two possible recipients within a population of possible recipients, the recipient data including a first set of graph nodes indicating one or more topics that are of interest to a recipient and a second set of graph nodes indicating one or more topics that are not of interest to the recipient (Trovato; Table 1 illustrates an example of parameters and events used to form chat networks based on the time of each user access request. User 101, for example, requests an access at 8:02 pm. At the time user 101 requested the access, his television was tuned to NBC, his radio was tuned to WABC, and he was in New York. Also illustrated in table 1, user 101 generally prefers news (topics of interest) and doesn't prefer sport (topics not of interest); his mood is generally light, and he prefers to lead discussions. Although most preferences and characteristics are generally time insensitive, some characteristics may be time dependent. For example, at other times or in other contexts, user 101 may be in a serious mood, or prefer to take a less active role in discussions. Similarly, the user's character may differ depending upon whether he is requesting access during business hours or during leisure hours. The aforementioned parameters, characteristics, preferences, events, and the like are characterized hereinafter as context profiles and user profiles. The context profile context profile (graph nodes indicating one or more topics of interest) includes the television station the user was tuned to when the request was made, the location of the user, the user's current activities or objectives, and other factors which may be relevant to the determination of the user's desired topic of discussion. The user profile includes the preferences of the user and other factors, such as age, gender, and education level, which may be relevant to the determination of the user's similarity or compatibility to other users. [0017]; User 103 also requested access at approximately the same time while watching the same television station, but had sufficiently differing characteristics from users 101 and 102 to warrant a formation of another chat network 132. [0019]; Similarly, as discussed previously, the degree of segregation used to determine whether context profiles are similar is a function of the number of users expected to request access. If very few users are expected, all context profiles may be deemed similar to all other context profiles, whereas if many users are expected, at least one parameter of the context profile must be common to those of the other users for the context profile to be deemed similar (receiving recipient data corresponding to at least two possible recipients within a population of possible recipients). At 450, the recent chat rooms that have users with compatible user profiles are found, using the aforementioned definitions of recent and compatible. That is, the definition of compatible may include some purposeful diversity among the users, to foster interesting or challenging conversation. The subsequent actions depend 460 upon whether any recent chat rooms having similar profiles had been found. [0028];). 
Baron as modified by Degaugue and Trovato does not explicitly detail wherein the size of the relevant subpopulation is a first number based on the urgency level being a first level and the size of the subpopulation is a second number larger than the first number based on the urgency level being a second level higher than the first level
However, Smith teaches wherein the size of the relevant subpopulation is a first number based on the urgency level being a first level and the size of the subpopulation is a second number larger than the first number based on the urgency level being a second level higher than the first level (Smith; range could also be organized based on geographic proximity, such the "block", the "street", the "neighborhood", the "township", the "county" and so forth. It could also be based on biological or social proximity such as nuclear family, first cousins, in-laws, 2nd cousins, and so forth. [0049]; An example of these layers or the hierarchy of urgency and their configurability unique to the concentric circles is as follows. For example, for a neighborhood watch group, selection of the first circle might automate a call or a text to 911 with a message indicating the current location and identity of the owner of the sending device. A second layer of urgency (urgency level being a first level) might automate an SMS and an email and a phone call from the device to the local law enforcement agency or designated employees within that agency (size of the relevant subpopulation is a first number based on the urgency level) indicating a need for a community policing assessment or intervention. A selection of the third layer of urgency (urgency level being a second level higher than the first level) might send an email only to the set of people designated as reviewers of events within a neighborhood watch group (the size of the subpopulation is a second number larger than the first number based on the urgency) or it may send the message to both the immediate neighbors and the set of watch reviewers. Selection of a fourth circle (urgency level higher than the first level) might notify the 50 homes most closely proximal to the owner of the sending device. In some embodiments, the selection of the degree of urgency would correlate with a specific range, but in other embodiments, the selection of a circle would include notification of multiple ranges. In some instances, such as a neighborhood watch application, the inner circle might be set up to send notifications to the entire set of available ranges (size of the subpopulation is a second number larger than the first number based on the urgency) inclusive of or exclusive of a 911 call. [0053];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Baron as modified by Degaugue and Trovato and Smith which deal with creating messaging and chat system based on a topic and relevant users, to have combined them by determine the subpopulation size based on a level of urgency (Smith) with incorporating associating the message population with an urgency and the sets of topic graph nodes involving interest and disinterest and using the determined common location information, the social networking system generates a message interface for grouping a set of messages into a conversation thread and with ranking of the relationships between the groups and the descriptions with the group interaction capabilities (Baron as modified by Degaugue and Trovato). The motivation to combine is to make the system more efficient and user friendly as it could enable users to organize, scale, route, format, set messaging type(s), and prioritize messages and notifications according to hierarchies of urgency or immediacy, range, or type of entity (Smith [0002];).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E HEFFERN whose telephone number is (571)272-9605.  The examiner can normally be reached on Monday - Friday, 6:30 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.H/Examiner, Art Unit 2158                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158